Citation Nr: 1121794	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-50 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to disability ratings in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis ("right knee disability"), and for right knee limitation of motion.

2.  Entitlement to disability ratings in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and instability ("left knee disability"), and for left knee limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to August 1962 and from March 1964 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied ratings in excess of 10 percent for chondromalacia with degenerative arthritis and instability of the left knee, and chondromalacia with degenerative arthritis of the right knee.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, at the time the RO received the Veteran's current claim for an increased rating for his bilateral knee disability in August 2008, he was in receipt of 10 percent ratings for limitation of leg extension (to 10 degrees, bilaterally), and separate 10 percent ratings for each knee for painful or limited motion of a major joint or group of minor joints.  In its December 2010 rating decision, the RO recharacterized the limited knee motion disabilities as limitation of flexion (previously coded as extension) and noted that the matters were under appeal.  The Veteran's knee disability ratings are combined at 20 percent for each knee.


FINDINGS OF FACT

1.  The evidence preponderates against a finding of flexion limited to 30 degrees, extension limited to 15 degrees, or instability or subluxation of the right knee, even taking into account the Veteran's subjective complaints of pain and weakness.

2.  The evidence preponderates against a finding of flexion limited to 30 degrees, extension limited to 15 degrees, or instability or subluxation of the left knee, even taking into account the Veteran's subjective complaints of pain and weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for ratings in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis, and for right knee limited extension/flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The schedular criteria for ratings in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and instability, and for left knee limited extension/flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Codes 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2008, April 2009, and January 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2008 and April 2009 letters, the Veteran was informed of how VA determines disability ratings and 

effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  He has not identified any pertinent non-VA medical records.

The Veteran was also afforded VA examinations in September 2008, February and September 2010, and January 2011, in conjunction with his claims and the examination reports are of record.
 
The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files that includes his written contentions and oral testimony, service treatment and personnel records, and pertinent VA medical records and examination reports, dated from 2007 to 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that higher ratings are warranted for his knee disabilities.  In written statements and during his March 2011 Board hearing, the Veteran said that he primarily experienced knee pain (see hearing transcript at page 15).  He did not use a cane and had not worn his knee braces to the hearing (Id. at 16).  The Veteran no longer worked and said he had difficulty commuting to work that led to his retirement.  He did not do yard or housework but said his wife cooked and he cleaned up (Id. at 8).  His knees swelled and went out, causing him to fall (Id. at 10, 13)

The present appeal involves the Veteran's claim that the severity of his service-connected left and right knee disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in an October 1980 rating decision, the RO granted service connection for bilateral chondromalacia and assigned separate noncompensable disability ratings under Diagnostic Code 5257 (instability).  Then, in a May 2001 rating decision, the RO characterized the Veteran's knee disabilities as chondromalacia with early degenerative arthritis, and assigned 10 percent ratings under Diagnostic Code 5261(limitation of extension).  In a March 2005 rating decision, the RO granted service connection for chondromalacia with degenerative arthritis of the right and left knee, and assigned separate 10 percent ratings under Diagnostic Code 5003 (that evaluates degenerative arthritis).  The December 2008 rating decision characterized the Veteran's service-connected left knee disability as chondromalacia of the left knee with degenerative arthritis and instability.  The combined disability evaluation for each of the Veteran's knees is 20 percent.  In the December 2010 rating decision, the RO recharacterized the 10 percent disability ratings assigned under Diagnostic Code 5261 as limitation of flexion (previously coded extension).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Upon review of the probative medical evidence of record, the Board is of the opinion that ratings in excess of the currently assigned 10 percent for limited motion, and 10 percent for painful motion, are not warranted for the bilateral knee disability.

As noted, in August 2008, the RO received the Veteran's current claim for an increased rating for his service-connected bilateral knee disability.

VA medical records, dated from August 2007 to February 2010, reflect the Veteran's complaints of chronic bilateral knee pain.  When seen in the outpatient clinic in September 2007, he complained of persistent knee soreness for which he took ibuprofen for pain.  He avoided stairs and did physical therapy exercises.  Objectively, there was tenderness along the peripatellar and medial joint line of each knee with no edema.  There was crepitus, but McMurray's and Lachman's signs and the Drawer test were all negative.  Range of knee motion was flexion to 90 degrees and extension to 0 degrees with normal (5/5) strength and sensation. 

In September 2008, the Veteran, underwent VA orthopedic examination.  According to the examination report, the Veteran wore braces all the time, but did not bring them to the examination.  The Veteran complained of constant bilateral knee pain that he rated as a 5 to 6 on a scale of 1 to 10 with daily flare-ups of pain to 8 or 9 out of 10.  With flare-ups he changed position from sitting to standing or vice versa.  His maximum walking distance was one quarter of a mile.  After standing for ten minutes, he had to sit.  The Veteran indicated that, in December 2005, he felt it was necessary to quit his job due to knee pain.  He did sedentary work auditing but was unable to tolerate the stretching and walking required and said he was not productive.  He was unemployed since that time.  At 

home, the Veteran avoided being on his feet and preferred to sit or lie down.  He did not do yard work.  For pain he took 600 milligrams of ibuprofen.  

Further, it was noted that results of x-rays taken by VA in May 2008 showed "mild degenerative arthritic disease with marginal spur formation and slight narrowing of the medial joint compartments".  

Objectively, the Veteran was well-appearing, well-developed, and well-nourished and was in no acute distress.  He had an antalgic gait without an assistive device.  The Veteran moved normally about the examining room, mounted and dismounted the examining table, and arose from a supine to a sitting position.  While supine on the examining table, there was tenderness of pain on motion with negative crepitus, and positive patellar apprehension, bilaterally.  Range of motion of the Veteran's knees was from 0 to 90 degrees, bilaterally.  There was no additional limitation of motion after three repetitions of range of motion.  The major functional impact was pain rather than weakness, fatigue, lack of endurance, or incoordination.  The diagnoses were mild degenerative joint disease with instability of the left knee, and mild degenerative joint disease of the right knee.  The Veteran also had femoropatellar joint disease for which a patellar strap and physiotherapy was prescribed.

When seen in the VA outpatient clinic in January 2009, the Veteran reported chronic knee pain.  Objectively, his VA clinic physician reported that the Veteran's knees had full extension with some restriction in full flexion, related to some discomfort.  It was noted that the Veteran had a Lasix sleeve on his knees and went for "extensive walks" that helped.  

In February 2010, the Veteran underwent another VA orthopedic examination.  According to the examination report, the Veteran said he stopped working as a private auditor because of difficulty with his knees and other unspecified problems.  He complained of pain that he rated as 7 out of 10 with weakness and stiffness in the absence of deformity and instability.  He had giving way on occasion without locking and without effusion, dislocation, or subluxation.  There was no inflammation, swelling, heat, redness, tenderness, nor drainage.  The Veteran used over the counter ibuprofen on an as needed basis for pain.  He had flare ups of pain to an 8 or 9 out of 10 that occurred too variably to determine the frequency, lasting anywhere from one hour to one day, and precipitated by standing, walking, climbing, or crouching with additional limitation of function of 50 percent.  He had both brace and support hose without crutches or corrective shoes.  The Veteran had no hospitalization or surgical intervention for his knees and no constitutional symtoms.  They affected his occupation and daily activities as far as walking, standing, and climbing and crouching.  He had limitation of both standing and walking, sanding for approximately 30 minutes and walking 6 blocks.  His activities of daily living were normal.

Objectively, the Veteran's posture and gait were normal and examination of both knees revealed no deformity, crepitation or scars.  There was distinct tenderness to the point in which it was difficult to perform the examination.  Most tenderness was in the infrapatellar region.  Range of motion of the knees was flexion to 112 degrees (right knee) and to 100 degrees (left knee), that could be repeated twice with a deep infrapatellar and retropatellar pain in the absence of fatigue, weakness, or lack of endurance.  Medial and lateral collateral ligaments, valgus, varus as well as anterior, posterior, cruciate, Lachman, and McMurray tests were all negative or within normal limits.  The Veteran was unable to stand on his heels and toes without evidence of callosity or abnormal shoe wear.  The diagnosis was chondromalacia of both knees.  The VA examiner said that the Veteran was employable regarding his knees only in a sedentary occupation that did not require standing, climbing, walking, or crouching.

In a September 2010, the Veteran was re-examined by the VA physician who examined him in February 2010.  According to the examination report, as before, the Veteran was unable to lie flat on the examining table, and extensions were not given because of severe pain in which the Veteran was unable to lie on the table and was in a position where he had to semi-sit, holding the calves of both legs to prevent flexion beyond where the table should been and avoid the severe pain of lying flat, that he was unable to do.  

Currently, the Veteran was still unable to lie on the table for evaluation of the degree of extension and that range of motion.  To avoid severe pain that the Veteran could not tolerate, he sat in a chair extending his heels as far as he could to measure the range of extension.  In that position, compromising the usual evaluation of knee range of motion, both knees extended only to +30 degrees beyond which he was unable to reach zero degrees flexion despite repeated attempts.  Each attempt caused severe pain and, after the third attempt, said he was unable to do it.  The initial diagnostic studies of range of motion were extension of both knees, compromised by the position in which there were obtained, at +30 degrees after which three repeated attempts, associated with severe pain, associated with fatigue, weakness, lack of endurance, and incoordination. 

In January 2011, the Veteran underwent another VA orthopedic examination.  According to the examination report, there was no deformity, giving way or instability of his knees, but there was knee stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation and no locking episodes, or effusions.  The Veteran had knee tenderness and moderately severe flare ups that occurred weekly, lasted for hours, and were precipitated by cold, damp weather, prolonged sitting, standing, and walking and alleviated by standing up, changing position, avoiding too much time on his feet.   He also took Advil for pain.  The Veteran denied having incapacitating episodes of arthritis.  He was able to walk about one quarter of a mile but with frequent breaks and to stand for a few minutes.  He used knee braces and bilateral patellar support straps.

Objectively, the Veteran walked with an antalgic gait and poor propulsion.  He walked slightly stooped over and admitted to back pain.  There was no other evidence of abnormal weight wearing.  Examination of the knees revealed tenderness, weakness, and guarded movement.  There was no knee instability, and no patellar and meniscus abnormality.  Range of motion of the left knee was flexion from 0 to 90 degrees with objective evidence of pain with active motion, and extension was limited by 5 degrees.  Range of motion of the right knee was flexion from 0 to 85 degrees with objective evidence of pain with active motion and extension was limited by 5 degrees.  There was objective evidence of pain following repetitive motion.  After repetitive motion, left and right knee flexion was from 0 to 85 degrees and extension in each knee was from - 5 to -5 degrees.  It was noted that the Veteran was awkward getting out of a chair and up and down from the examination table.  His first few steps upon rising were more awkward than his usual lumbering gait.  Results of x-rays taken in February 2010 revealed mild degenerative joint disease with findings similar to those shown on x-ray in May 2008.  

It was noted that the Veteran retired in 2005 due to eligibility by age or duration of work.  The VA examiner said that the Veteran's knee disability had a severe effect on his ability to do chores, exercise, travel, dress, groom himself, and drive, and had a moderate effect on his ability to shop, participate in recreational activities, and bath himself.  It was noted that he was unable to stand long enough to prepare a simple meal.  According to this report, the Veteran took early retirement at age 64 because the commute from home to work (28 miles one way) was too painful for his knees and any time he had to stand to do presentations at work was too difficult.  The VA examiner further stated that on currently examination, the patellar apprehension test was negative, bilaterally.  The Veteran had tenderness to palpation to bilateral medial patellae.  There was no mechanical instability found on either knee.

In light of the ranges of motion, noted above, the Veteran does not meet the criteria for even a minimal compensable evaluation for his service-connected left and right knee disabilities under Diagnostic Code 5260 or 5261.  Still, he is in receipt of separate 10 percent evaluations for limitation of extension/flexion under Diagnostic Code 5261.  Furthermore, in light of the Veteran's pain, weakness, and discomfort he was also assigned separate 10 percent ratings, apparently in accordance with DeLuca, and Diagnostic Code 5003.  However, objective evidence of dysfunction is not sufficient to assign a higher rating.

While the Veteran has said that his knees locked or gave way, and the September 2008 VA examiner noted a positive apprehension test, bilaterally, and left knee instability, there was no clinical finding of instability or locking during the February and September 2010 and January 2011 VA examinations, or in any outpatient clinical record.  Moreover, the most recent x-rays of the Veteran's knees, taken in February 2010 were interpreted to show only mild degenerative joint disease, and considered similar to the May 2008 x-rays.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Even if occasional locking is present, this would not affect the evaluation assigned.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right and left knee disabilities are contemplated in the currently assigned 10 percent ratings for limited extension/flexion and 10 percent ratings for painful limited knee motion.  Even with consideration of the January 2011 VA examiner's note to the effect that pain severely limited the Veteran's ability to perform his chores, exercise, travel, dress, groom himself and drive and his ability to stand long enough to prepare a meal, there is no indication that pain, due to disability of the right and left knees, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluations for limited extension/flexion and 10 percent ratings for painful knee motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

A clear preponderance of the evidence is against the Veteran's claim for disability ratings in excess of 10 percent for his service-connected left and right knee chondromalacia with degenerative arthritis and in excess of 10 percent for limited right and left knee extension/flexion.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While in September 2008, February and September 2010, and January 2010, the Veteran told the VA examiners he was retired due to in part to knee pain, in a December 2010 rating decision, the RO denied the Veteran's claim for a TDIU.  To date, he has not appealed that determination.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.




ORDER

Disability ratings in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis, and for right knee limitation of motion, are denied. 

Disability ratings in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis, and for left knee limitation of motion, are denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


